 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      A Limited Liability Partnership
 2    Including Professional Corporations
   ORI KATZ, Cal. Bar No. 209561
 3 J. BARRETT MARUM, Cal. Bar No. 228628
   MATT KLINGER, Cal. Bar No. 307362
 4 GIANNA SEGRETTI, Cal. Bar No. 323645
   Four Embarcadero Center, 17th Floor
 5 San Francisco, California 94111-4109
   Telephone: 415.434.9100
 6 Facsimile: 415.434.3947
   Email:        okatz@sheppardmullin.com
 7               bmarum@sheppardmullin.com
                 mklinger@sheppardmullin.com
 8               gsegretti@sheppardmullin.com
 9 Proposed Counsel for Debtors
10
11                          UNITED STATES BANKRUPTCY COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
13                               SAN FRANCISCO DIVISION
14 In re                                          Case No. 20-30604
                                                  (Jointly Administered with Case No. 20-
15 PROFESSIONAL FINANCIAL                         30579)
   INVESTORS, INC., a California
16 corporation; PROFESSIONAL                      Chapter 11
   INVESTORS SECURITY FUND, INC., a
17 California corporation,                        DEBTORS’ APPLICATION FOR AN
                                                  ORDER AUTHORIZING THE
18               Debtors.                         EMPLOYMENT AND RETENTION
                                                  OF FTI CONSULTING, INC. AS
19                                                FINANCIAL ADVISORS TO THE
                                                  DEBTORS EFFECTIVE AS OF
20                                                SEPTEMBER 3, 2020
21                                                [No Hearing Required Unless Requested]
22
23
24
25
26
27
28
                                                                               FINANCIAL ADVISOR
Case:SMRH:4841-4245-7802.5
      20-30604 Doc# 166       Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 1APPLICATION
                                                                         EMPLOYMENT of
                                          16
 1         Professional Financial Investors, Inc. (“PFI”) and Professional Investors Security
 2 Fund, Inc. (“PISF” and, together with PFI, the “Debtors”), the debtors in the respective
 3 above-captioned bankruptcy cases, hereby apply (the “Application”) for entry of an order,
 4 substantially in the form attached hereto as Exhibit A, authorizing the employment and
 5 retention of FTI Consulting, Inc., together with its wholly owned subsidiaries, agents and
 6 independent contractors (collectively “FTI”), as financial advisors for the Debtors effective
 7 as of September 3, 2020. As set forth in this Application, the Debtors expect FTI to
 8 conduct a forensic investigation into the fraud committed by the Debtors’ prior
 9 management. The Debtors may also retain FTI for other services. Before retaining FTI,
10 the Debtors and key creditor constituencies each canvassed and/or interviewed several
11 potential financial advisor firms and mutually agreed that FTI was the best candidate to
12 conduct the investigation needed in these bankruptcy cases.
13         This Application is based on the concurrently filed Declaration of David Alfaro (the
14 “FTI Declaration”), other relevant papers of record, and upon such further oral and
15 documentary evidence as may be presented in connection with this Application.
16         In support of this Application, the Debtors respectfully represent as follows:
17                                       BACKGROUND
18         On July 16, 2020, Jacques Achsen, Samuel Goldberger, Elizabeth Goldblatt, Arthur
19 Indenbaum, Andrew Michaels, Mary Michaels, and Joel Rubenzahl (the “Petitioning
20 Creditors”), each of which assert that they are creditors of PISF, commenced an
21 involuntary chapter 11 bankruptcy action against PISF, Case No. 20-30579 (the “PISF
22 Case”). On July 26, 2020, PISF filed a consent to the entry of an order for relief in the
23 PISF Case, which this Court entered on July 27, 2020.
24          On July 26, 2020 (the “Petition Date”), PFI also commenced its bankruptcy case,
25 Case No. 20-30604, by filing a voluntary chapter 11 petition (the “PFI Case” and together
26 with the PISF case, the “Bankruptcy Cases”) and sought joint administration with the PISF
27 Case, which this Court granted on July 27, 2020. The Debtors continue to operate their
28 respective businesses as debtors in possession pursuant to sections 1107(a) and 1108 of the
                                                                               FINANCIAL ADVISOR
   SMRH:4841-4245-7802.5                        -1-                       EMPLOYMENT APPLICATION
Case: 20-30604    Doc# 166    Filed: 09/30/20   Entered: 09/30/20 19:17:36      Page 2 of
                                          16
 1 Bankruptcy Code. The Office of the United States Trustee appointed an Official
 2 Committee of Unsecured Creditors in each of the Bankruptcy Cases on August 19, 2020.
 3            The Declaration of Michael Hogan in Support of the Bankruptcy Filing and Early
 4 Case Administration Motions filed on July 26, 2017 as Docket No. 5 (the “First Day
 5 Hogan Declaration”) contains a detailed discussion of the Debtors’ background, capital
 6 structure, and the events leading to their chapter 11 cases. The discussion contained in the
 7 First Day Hogan Declaration is incorporated in this motion as though fully set forth here.
 8                                       RETENTION OF FTI
 9            The Debtors retained FTI on September 3, 2020. Before doing so, the Debtors
10 obtained written information from five potential financial advisory firms and interviewed
11 three of those firms. Separately, key creditor constituencies interviewed six potential
12 financial advisory firms. Ultimately, both the Debtors and the key creditor constituencies
13 mutually agreed that FTI was best-qualified to perform the forensic investigation that is
14 necessary to the successful administration of the Bankruptcy Cases.
15            The Debtors’ prior management engaged in fraudulent activity over a period of
16 multiple decades. Fully unraveling that fraud is critical to addressing the claims against
17 the Debtors and reorganizing their affairs. The Debtors need an experienced financial
18 advisor, one that is accepted by key creditor parties, to perform a forensic analysis of their
19 historic operations and distributions in order to fully untangle the fraud, and has the ability
20 to support the Debtors and its board for other requested services. The Debtors believe FTI
21 is qualified to perform such an analysis. FTI’s retention by the Debtors is supported by the
22 Official Committee of Unsecured Creditors and by the Ad Hoc Committee of LLC
23 Members and Ad Hoc Committee of Deed of Trust Holders that have formed in the
24 Bankruptcy Cases (collectively, the “Committees”). The Debtors believe FTI is well
25 qualified and able to work with the Debtors and the Committees in a cost-effective,
26 efficient, and timely manner.
27
28
                                                                                  FINANCIAL ADVISOR
     SMRH:4841-4245-7802.5                          -2-                      EMPLOYMENT APPLICATION
Case: 20-30604         Doc# 166   Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 3 of
                                              16
 1                           RELIEF REQUESTED AND SCOPE OF SERVICES
 2            As permitted by Bankruptcy Code section 327(a) and Federal Rule of Bankruptcy
 3 Procedure 2014(a), the Debtors wish to employ FTI as their financial advisor in connection
 4 with the Bankruptcy Cases, effective as of September 3, 2020. Accordingly, the Debtors
 5 respectfully request the entry of an order, substantially in the form attached to this
 6 Application as Exhibit “A”, pursuant to section 327(a) of the Bankruptcy Code and
 7 Bankruptcy Rule 2014(a) authorizing their employment and retention of FTI as their
 8 financial advisor to perform the services set forth in this Application, effective as of
 9 September 3, 2020.
10            Specifically, it is anticipated that, if its employment is approved, FTI will provide
11 the following services as the Debtors’ financial advisor (the “Services”):
12            A. Identify, inventory, and preserve all relevant information to support a forensic
                  analysis of, but not limited to, the Debtors’ current and historical financial
13
                  reporting, property purchases and refinancing, investor entitlements, and
14                cashflow (the “Targeted Analyses”), which work shall include:
15                        i.   Validating and augmenting existing inventories as necessary.
                         ii.   Scanning and OCRing relevant paper documents as necessary.
16                      iii.   Implementing a document review platform with professional
17                             reviewers as necessary.

18            B. Synthesize and validate the information collected for the purpose of supporting
                 Targeted Analyses, which includes assessing and responding to allegations of
19               fraud and/or other illegal activities, including, but not limited, tracing the depth
20               and breadth of such activity (e.g., how far back such activity occurred and how
                 widespread such activity was), which work shall include:
21
                          i.   Identifying net new cash in, net cash movement, and net cash out.
22                       ii.   Identifying legitimate ownership rights.
23                      iii.   Identifying legitimate deeds of trusts.

24            C. Assess and respond to inquiries of government agencies, downstream litigation,
                 and current/future investigations into the fraud and/or other illegal activities of
25               the Debtors’ prior management.
26
              D. Electronic discovery services as requested by the Debtors.
27
              E. Any other services requested by the Debtors or their board of directors.
28
                                                                                     FINANCIAL ADVISOR
     SMRH:4841-4245-7802.5                            -3-                       EMPLOYMENT APPLICATION
Case: 20-30604         Doc# 166     Filed: 09/30/20   Entered: 09/30/20 19:17:36     Page 4 of
                                                16
 1                                NO DUPLICATION OF SERVICES
 2         The Services provided by FTI will complement and not duplicate the services
 3 rendered by any other professional retained in the Bankruptcy Cases. Armanino LLP
 4 (“Armanino”), which employs the Debtors’ proposed Chief Restructuring Officer
 5 (“CRO”), has already initiated a forensic investigation into the fraudulent acts of the
 6 Debtors’ prior management. Armanino has transitioned the work it performed in this
 7 regard to FTI, which will review that work, takeover, and complete the investigation.
 8         As set forth in the FTI Declaration, FTI understands that the Debtors have retained
 9 and may retain additional professionals during the term of FTI’s engagement and agrees to
10 work cooperatively with such professionals to integrate any respective work conducted by
11 the professionals on behalf of the Debtors. FTI is providing distinct and specific forensic
12 analysis and consulting services as set forth in this Application, and such Services are not
13 expected to duplicate those to be provided by any other consultants, legal advisors, or
14 investment bankers.
15                                 QUALIFICATIONS OF FTI
16         In light of the size and complexity of the Bankruptcy Cases, the Debtors require a
17 qualified and experienced financial advisor, with the resources, capabilities and experience
18 of FTI. As described in the FTI Declaration, FTI has a wealth of experience in providing
19 financial advisory services in complex restructurings and reorganizations, including those
20 involving prepetition fraud. FTI enjoys an excellent reputation for services it has rendered
21 in large and complex chapter 11 cases on behalf of debtors and creditors throughout the
22 United States. FTI has expertise in all the aspects of a forensic fraud investigation that are
23 critical to unraveling the illegal acts of the Debtors’ prior management, including
24 performing a corporate bank account review, assessing the validity of purported security
25 interests, and conducting a property cash flow analysis, investor netting analysis, and
26 commingling analysis.
27         The Debtors are familiar with the professional standing and reputation of FTI. The
28 Debtors understand that FTI has a wealth of experience in providing financial advisory
                                                                              FINANCIAL ADVISOR
   SMRH:4841-4245-7802.5                      -4-                        EMPLOYMENT APPLICATION
Case: 20-30604    Doc# 166     Filed: 09/30/20   Entered: 09/30/20 19:17:36     Page 5 of
                                           16
 1 services in restructurings and reorganizations, including the forensic analysis of prepetition
 2 fraud and other illegal activity, and enjoys an excellent reputation for services it has
 3 rendered in large and complex chapter 11 cases on behalf of debtors and creditors
 4 throughout the United States.
 5                                  FTI’S DISINTERESTEDNESS
 6            FTI has informed the Debtors that, to the best of FTI’s knowledge, information, and
 7 belief, other than as set forth in the Alfaro Declaration, FTI: (a) has no connection with the
 8 Debtors, their creditors, their equity security holders or other parties in interest or their
 9 respective attorneys or accountants, the U.S. Trustee, or any person employed in the office
10 of the U.S. Trustee in any matter related to the Debtors and their estates and (b) does not
11 hold or represent any interest adverse to the estate, and therefore believes it is eligible to
12 represent the Debtor under Bankruptcy Code section 1103(b).
13             In connection with the preparation of this Application, FTI requested and obtained
14 from the Debtors’ proposed counsel, a list of interested parties and significant creditors in
15 these Chapter 11 Cases (collectively, the “Potential Parties in Interest”). A list of the
16 Potential Parties in Interest is reflected on Schedule A attached to the Declaration.
17            FTI then compared the names of each of the Potential Parties in Interest to the
18 names contained in a database of current and former clients and other relationships (the
19 “Client Database”). The Client Database generally includes: (i) the name of each client of
20 FTI; (ii) the name of each party who is or was known to be adverse to such client of FTI in
21 connection with the matter in which FTI is or was engaged for such client; (iii) the name of
22 each party that has, or had, a substantial role with regard to the subject matter of FTI’s
23 retention; and (iv) the names of FTI professionals who are, or were, primarily responsible
24 for matters for such clients.
25            An email was issued to all managing directors and senior managing directors of
26 FTI, requesting disclosure of information regarding: (i) any known personal or
27 professional connections between the respondent and/or FTI on the one hand, and the
28
                                                                                   FINANCIAL ADVISOR
     SMRH:4841-4245-7802.5                          -5-                       EMPLOYMENT APPLICATION
Case: 20-30604         Doc# 166   Filed: 09/30/20   Entered: 09/30/20 19:17:36     Page 6 of
                                              16
 1 Debtors and/or its affiliates, on the other hand; 1 (ii) any known representations by the
 2 respondent and/or FTI of any of the Debtors and/or its affiliates in any matter; and (iii) any
 3 other conflict or reason why FTI may be unable to represent the Debtor in the Chapter 11
 4 Cases.
 5            A listing of any relationships between FTI and the Debtors or the Potential Parties
 6 in Interest is annexed to the Declaration. FTI will supplement the Declaration and its
 7 schedules as FTI continues to review Potential Parties in Interest and as additional facts
 8 bearing on these Chapter 11 Cases are known. By way of further disclosure:
 9                     (a)    From time to time, FTI, which is providing the services in these
10                     Chapter 11 Cases, has provided services, and likely will continue to provide
11                     services to certain attorneys, professionals, creditors (including lenders)
12                     and/or security holders of the Debtors and various other parties, come of
13                     whom may be providing services to, or may be adverse to, or may be
14                     otherwise connected to, the Debtors, in each case in matters unrelated to
15                     these Chapter ii Cases.
16                     (b)    FTI is engaged in providing various consulting services through five
17                     business segments: Corporate Finance & Restructuring, Economic
18                     Consulting, Forensic & Litigation Consulting, Strategic Communications
19                     and Technology services globally to a wide range of institutions and
20                     individuals and may in the past have had, and may currently or in the future
21                     have, financial advisory or other investment banking or consulting
22                     relationships with parties that may have interests with respect to the Debtors.
23
24   1
           In reviewing its records and the relationships of its professional, FTI did not seek information as to
25 whether any FTI professional or member of his/her immediate family: (a) indirectly owns, through a public
   mutual fund or through partnerships in which certain FTI professionals have invested but as to which such
26 professionals have no control over or knowledge of investment decisions, securities of the Debtors or any
   other party in interest; or (b) has engaged in any ordinary course consumer transaction with the Debtors or
27 any party in interest. If any such relationship does exist, it does not impact FTI’s disinterestedness or
   otherwise give rise to a finding that FTI holds or represents an interest adverse to the Debtors’ estates.
28
                                                                                             FINANCIAL ADVISOR
     SMRH:4841-4245-7802.5                               -6-                            EMPLOYMENT APPLICATION
Case: 20-30604         Doc# 166     Filed: 09/30/20      Entered: 09/30/20 19:17:36          Page 7 of
                                                16
 1                 Each of the FTI’s five business segments is separate and distinct from the
 2                 other, with separate employees and management. Compass Lexecon is a
 3                 wholly-owned subsidiary of FTI that provides economic consulting services,
 4                 and operates separately from FTI, with separate management and employees.
 5                 In most locations, FTI and Compass Lexecon work out of separate office
 6                 locations.
 7                 (c)     In the ordinary course of business, investment funds in which FTI’s
 8                 employees may have financial interests, but over whose investment decisions
 9                 such employees have no input or control, may acquire, hold or sell, long or
10                 short positions, or trade or otherwise effect transactions, in debt, equity, and
11                 other securities and financial instruments (including bank loans and other
12                 obligations) of, or investments in, the Debtors or other parties that may have
13                 an interest in these Chapter 11 Cases or have other relationships with such
14                 parties. With respect to any such securities, financial instruments, and/or
15                 investments, all rights in respect of such securities, financial instruments, and
16                 investments, including any voting rights, will be exercised by the holder of
17                 the rights, in its sole discretion. Moreover, the FTI employees who are
18                 working on these Chapter 11 Cases are subject to compliance mechanisms
19                 and policies and procedures designed to prevent confidential, non-public
20                 information from being improperly shared.
21                 (d)     In the ordinary course of its business, FTI from time to time discusses
22                 issues concerning stressed and distressed companies with creditors and
23                 prospective creditors that are clients of the firm, or that otherwise contact
24                 FTI, or that are referred to the firm in light of FTI’s reputation for covering
25                 such companies and/or relevant industry expertise. At the time of those
26                 contacts, it is not known whether any particular company will actually file
27                 for bankruptcy, or if any of these creditors and/or potential creditors will
28                     serve on any future creditors’ committee, or even be a creditor of the relevant
                                                                                      FINANCIAL ADVISOR
     SMRH:4841-4245-7802.5                            -7-                       EMPLOYMENT APPLICATION
Case: 20-30604     Doc# 166     Filed: 09/30/20     Entered: 09/30/20 19:17:36      Page 8 of
                                            16
 1                estates in the event of a future bankruptcy. It is also FTI’s customary practice
 2                to communicate with and, when appropriate or requested, send materials to
 3                one, or more, of the largest unsecured creditors identified by a debtor and
 4                who are, therefore, potential members of a creditors’ committee, if we either
 5                know, work with, are contacted by, or are otherwise referred to the relevant
 6                creditor. In some circumstances, FTI may contact potential committee
 7                members with whom we are not previously familiar.
 8                (e)     FTI personnel may have business associations with certain creditors
 9                of the Debtors or counsel or other professionals involved in these Chapter 11
10                Cases on matters unrelated to these Chapter 11 Cases. In addition, in the
11                ordinary course of its business, FTI may engage counsel or other
12                professionals in unrelated matters who now represent, or in the future may
13                represent, creditors or other parties in interest in these Chapter 11 Cases.
14         Given the large number of parties in interest in these Chapter 11 Cases, despite the
15 efforts described above to identify and disclose FTI’s relationships with parties in interest
16 in these Chapter 11 Cases, FTI is unable to state with complete certainty that every client
17 relationship or other connection has been disclosed. In particular, among other things, FTI
18 may have relationships with persons who are beneficial owners of parties in interest and
19 persons whose beneficial owners include parties in interest or persons who otherwise have
20 relationships with parties in interest.
21         As these Chapter 11 Cases progress, new parties may become parties in interest and
22 similarly, FTI may have been engaged, may currently be engaged and may in the future be
23 engaged by such new parties in interest in matters unrelated to these Chapter 11 Cases.
24 Also, FTI may have engaged or had mutual clients with, may have a current engagement
25 or have mutual clients with and may in the future engage or have mutual clients with
26 certain law firms, financial advisors, accounting firms, or other professionals that are
27 Potential Parties in Interest or may become parties in interest, all in matters unrelated to
28 these cases. In addition, FTI may have also been engaged by, be currently engaged by, or
                                                                              FINANCIAL ADVISOR
   SMRH:4841-4245-7802.5                       -8-                      EMPLOYMENT APPLICATION
Case: 20-30604    Doc# 166     Filed: 09/30/20   Entered: 09/30/20 19:17:36      Page 9 of
                                           16
  1 in the future be engaged by persons who are creditors or shareholders of the Debtors,
  2 otherwise have a business relationship with the Debtors, or who are competitors of, or
  3 customers of, the Debtors. Potential Parties in Interest, persons that may become parties in
  4 interest in these Chapter 11 Cases, and persons that have business relationships with the
  5 Debtors, that are competitors of the Debtors, or that are customers of the Debtors, may be:
  6 (a) parties in interest in other bankruptcy cases where FTI is engaged or (b) may be
  7 affiliates of, or creditors of, persons who may have engaged, have currently engaged, or
  8 may in the future engage FTI. In the ordinary course of its business, FTI may also purchase
  9 services or products from Potential Parties in Interest and other persons that are or may
 10 become parties in interest in these Chapter 11 Cases.
 11         Moreover, FTI’s employees may have relationships with persons that may become
 12 parties in interest in these Chapter 11 Cases, and/or persons that have business
 13 relationships with the Debtors, are competitors of the Debtors or that are customers of the
 14 Debtors.
 15         Further, some of FTI’s employees may have, or may in the future have, personal
 16 involvement in funds, or other investment vehicles, over whose investment decisions such
 17 employees have no input or control. Such entities may have made, or may in the future
 18 make, investment in the claims or securities of the Debtors, or those of their creditors, or
 19 other parties in interest in these Chapter 11 Cases.
 20         Based on the foregoing, the Debtors believe that FTI is a “disinterested person” as
 21 that term is defined in section 101(14) of the Bankruptcy Code. FTI is not believed to be a
 22 “creditor” with respect to fees and expenses of any of the Debtors within the meaning of
 23 sections 101(10) of the Bankruptcy Code. FTI is not believed to hold or represent any
 24 interest adverse to the estate, and therefore is eligible to represent the Debtors under
 25 Bankruptcy Code section 1103(b). FTI has informed the Debtors that it will conduct an
 26 ongoing review of its files to ensure that no conflicts or other disqualifying circumstances
 27 exist or arise. To the extent FTI discovers any new material relevant facts bearing on the
 28 matters described herein during the period of FTI’s employment, FTI will amend and
                                                                              FINANCIAL ADVISOR
    SMRH:4841-4245-7802.5                       -9-                     EMPLOYMENT APPLICATION
Case: 20-30604     Doc# 166    Filed: 09/30/20    Entered: 09/30/20 19:17:36     Page 10 of
                                            16
  1 supplement the information contained in the Declaration to disclose any additional facts
  2 and will promptly file a Bankruptcy Rule 2014(a) Supplemental Declaration.
  3                                      FTI’S COMPENSATION
  4            In consideration of the Services to be provided by FTI, subject to this Court’s
  5 approval, the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the
  6 Local Rules, and any applicable orders of the Court, the Debtors have agreed to the
  7 following fee structure (the “Fee Structure”) to: (i) compensate FTI for the Services set
  8 forth in this Application on an hourly basis in accordance with FTI’s ordinary and
  9 customary rates in effect on the date such Services are rendered and (ii) reimburse actual
 10 and necessary costs and expenses incurred by FTI in connection with all Services
 11 performed on behalf of the Debtors. The customary hourly rates, subject to periodic
 12 adjustments, charged by FTI professionals anticipated to be assigned to these Bankruptcy
 13 Cases are as follows:
 14            Corporate Finance Rates, if Requested
 15                           Billing Category                   Hourly Billing Rate
 16          Senior Managing Directors                              $920 to $1,295
 17          Directors/Senior Directors/Managing Directors           $690 to $905
 18          Consultants/Senior Consultants                          $370 to $660
 19          Administrative/Paraprofessionals                        $150 to $280
 20            Forensic Investigation – FTI will bill for all staff, except Paraprofessionals at $500
 21 per hour. Paraprofessionals will be billed at $150 per hours.
 22            FTI eDiscovery – FTI will bill for services per the attached rate sheet (see Exhibit
 23 B).
 24            The hourly rates set forth above are FTI’s applicable hourly rates for the work of its
 25 professionals and staff members for the engagement set forth in this Application. These
 26 hourly rates reflect FTI’s normal and customary billing practices for engagements of this
 27 complexity and magnitude.
 28
                                                                                    FINANCIAL ADVISOR
      SMRH:4841-4245-7802.5                         -10-                       EMPLOYMENT APPLICATION
Case: 20-30604         Doc# 166   Filed: 09/30/20   Entered: 09/30/20 19:17:36       Page 11 of
                                               16
  1            FTI revises its hourly rates periodically. To the extent this engagement requires
  2 services of FTI’s international divisions or personnel, their time will be multiplied by
  3 FTI’s standard hourly rates applicable for FTI’s international divisions or personnel.
  4 Additionally, FTI may use employees from its U.S. subsidiary affiliates, depending on the
  5 Debtors’ needs. To the extent FTI uses employees of its U.S. subsidiary affiliates during
  6 this engagement, FTI will charge standard U.S. hourly rates for each such employee.
  7            In addition, FTI will invoice the Debtors for its reasonable and direct out-of-pocket
  8 expenses charged during these Bankruptcy Cases, which include, among other things,
  9 telephone and other charges, mail and express mail charges, travel expenses, and expenses
 10 for meals. Further, if FTI and/or any of its employees are required to testify or provide
 11 evidence at or in connection with any judicial or administrative proceeding relating to the
 12 engagement, the Debtors will compensate FTI at its regular hourly rates and reimburse FTI
 13 for reasonable allocated and direct expenses (including counsel fees) with respect thereto.
 14            The Debtors understand that FTI intends to apply to the Court for allowances of
 15 compensation and reimbursement of expenses for financial advisory support services in
 16 accordance with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules,
 17 corresponding local rules, orders of this Court and guidelines established by the United
 18 States Trustee.
 19            The Debtors believe that the Fee Structure is reasonable and comparable to those
 20 generally charged by financial advisors and consultants of similar stature to FTI for
 21 comparable engagements, both in and out of chapter 11. The Fee Structure summarized
 22 above is consistent with FTI’s normal and customary billing practices for comparably-
 23 sized and complex chapter 11 cases and transactions, both in and out of court, involving
 24 the services to be provided in connection with chapter 11 cases. Moreover, the Fee
 25 Structure is consistent with and typical of arrangements entered into by FTI and other
 26 financial advisory and consulting firms in connection with the rendering of comparable
 27 services to clients such as the Debtors. FTI and the Debtors believe that the Fee Structure
 28 is both reasonable and on market terms.
                                                                                    FINANCIAL ADVISOR
      SMRH:4841-4245-7802.5                         -11-                       EMPLOYMENT APPLICATION
Case: 20-30604         Doc# 166   Filed: 09/30/20   Entered: 09/30/20 19:17:36     Page 12 of
                                               16
  1          As set forth in the FTI Declaration, the Debtors are informed that FTI has not and
  2 will not share or agree to share any of compensation paid or to be paid by the Debtors,
  3 other than as permitted by section 504 of the Bankruptcy Code. No promises have been
  4 made by FTI as to compensation in connection with the Bankruptcy Cases. As of the filing
  5 date, FTI has not performed any services for the Debtors or owed any amounts.
  6                                       INDEMNIFICATION
  7          In addition to the preceding, and as a material part of the consideration for the
  8 agreement of FTI to furnish services to the Debtors pursuant to the terms of this
  9 Application, the Debtors and FTI agree to the provisions indemnifying FTI as set forth
 10 below. FTI believes that the following indemnification terms are customary and
 11 reasonable for financial advisors in chapter 11 cases:
 12                 (a)     Subject to the provisions of subparagraphs (b) and (c) below and
 13                 approval of the Court, the Debtors are authorized to indemnify, and shall
 14                 indemnify, FTI for any claims arising from, related to, or in connection with
 15                 FTI's engagement under this Application, but not for any claim arising from,
 16                 related to, or in connection with FTI’s post-petition performance of any other
 17                 services other than those in connection with the engagement, unless such
 18                 post-petition services and indemnification therefore are approved by this
 19                 Court; and
 20                 (b)     The Debtors shall have no obligation to indemnify FTI for any claim
 21                 or expense that is either (i) judicially determined (the determination having
 22                 become final) to have arisen primarily from FTI’s gross negligence, willful
 23                 misconduct or fraud unless the Court determines that indemnification would
 24                 be permissible pursuant to In re United Artists Theatre company, et al., 315
 25                 F.3d 217 (3d Cir. 2003), or (ii) settled prior to a judicial determination as to
 26                 FTI's gross negligence, willful misconduct or fraud, but determined by this
 27                 Court, after notice and a hearing, to be a claim or expense for which FTI is
 28                     not entitled to receive indemnity under the terms of this Application; and
                                                                                       FINANCIAL ADVISOR
      SMRH:4841-4245-7802.5                           -12-                        EMPLOYMENT APPLICATION
Case: 20-30604     Doc# 166      Filed: 09/30/20    Entered: 09/30/20 19:17:36       Page 13 of
                                              16
  1                     (c)    If, before the earlier of (i) the entry of an order confirming a chapter
  2                     11 plan in these cases (that order having become a final order no longer
  3                     subject to appeal), and (ii) the entry of an order closing these chapter 11
  4                     cases, FTI believes that it is entitled to the payment of any amounts by the
  5                     Debtors on account of the Debtors’ indemnification obligations under this
  6                     Application, including, without limitation, the advancement of defense costs,
  7                     FTI must file an application in this Court, and the Debtors may not pay any
  8                     such amounts to FTI before the entry of an order by this Court approving the
  9                     payment. This subparagraph (c) is intended only to specify the period of time
 10                     under which the Court shall have jurisdiction over any request for fees and
 11                     expenses by FTI for indemnification, and not as a provision limiting the
 12                     duration of the Debtors’ obligation to indemnify FTI.
 13                                             CONCLUSION
 14            WHEREFORE, the Debtors respectfully request this Court enter an Order,
 15 substantially in the form attached to hereto as Exhibit “A”, approving the retention of FTI
 16 as their financial advisor effective as of September 3, 2020, subject to the terms set forth in
 17 this Application, and for such other and further relief as may be just and proper.
 18
 19 Dated: September 30, 2020
 20                                        PROFESSIONAL FINANCIAL INVESTORS, INC. AND
 21                                        PROFESSIONAL INVESTORS SECURITY FUND, INC.

 22
                                           By
 23                                                                 MICHAEL HOGAN
 24                                                   Proposed Chief Restructuring Officer for Debtors
 25
 26
 27
 28
                                                                                        FINANCIAL ADVISOR
      SMRH:4841-4245-7802.5                            -13-                        EMPLOYMENT APPLICATION
Case: 20-30604         Doc# 166     Filed: 09/30/20    Entered: 09/30/20 19:17:36     Page 14 of
                                                 16
  1 Dated: September 30, 2020
  2                                      SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  3
  4                                      By                     /s J. Barrett Marum
  5                                                                  ORI KATZ
                                                             J. BARRETT MARUM
  6                                                              MATT KLINGER
  7                                                           GIANNA SEGRETTI

  8                                                        Proposed Counsel for Debtors
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                  FINANCIAL ADVISOR
      SMRH:4841-4245-7802.5                         -14-                     EMPLOYMENT APPLICATION
Case: 20-30604         Doc# 166   Filed: 09/30/20   Entered: 09/30/20 19:17:36   Page 15 of
                                               16
  1                                           EXHIBIT A
  2                            UNITED STATES BANKRUPTCY COURT
  3                            NORTHERN DISTRICT OF CALIFORNIA
  4                                 SAN FRANCISCO DIVISION
  5 In re                                            Case No. 20-30604
                                                     (Jointly Administered with Case No. 20-
  6 PROFESSIONAL FINANCIAL                           30579)
    INVESTORS, INC., a California
  7 corporation; PROFESSIONAL                        Chapter 11
    INVESTORS SECURITY FUND, INC., a
  8 California corporation,                          [PROPOSED] ORDER APPROVING
                                                     DEBTORS’ APPLICATION FOR AN
  9                 Debtors.                         ORDER AUTHORIZING THE
                                                     EMPLOYMENT AND RETENTION
 10                                                  OF FTI CONSULTING, INC. AS
                                                     FINANCIAL ADVISORS TO THE
 11                                                  DEBTORS EFFECTIVE AS OF
                                                     SEPTEMBER 3, 2020
 12
                                                     [No Hearing Required Unless Requested]
 13
 14
             The Debtors’ Application for an Order Authorizing the Employment and Retention
 15
      of FTI Consulting, Inc. as Financial Advisors to the Debtor (the “Application”), filed by
 16
      Professional Financial Investors, Inc. (“PFI”) and Professional Investors Security Fund,
 17
      Inc. (“PISF” and, together with PFI, the “Debtors”), in the above-captioned jointly-
 18
      administered bankruptcy cases on September 30, 2020 as Docket No. __, came before the
 19
      Court for consideration. Based upon the Court’s review of the Application, the declaration
 20
      and other pleadings filed in support of the Application, and all pleadings and evidence of
 21
      record in this case.
 22
             IT IS HEREBY ORDERED THAT:
 23
             1.     The Application is GRANTED. Capitalized terms not defined in this Order
 24
      shall have the meanings given to them in the Application.
 25
             2.     The Debtors are authorized to employ FTI Consulting, Inc. as their financial
 26
      advisor, effective as of September 3, 2020, on the terms set forth in the Application.
 27
                                       ***END OF ORDER***
 28
                                                                                   FINANCIAL ADVISOR
Case:SMRH:4841-4245-7802.5
      20-30604 Doc# 166         Filed: 09/30/20    -1-
                                                  Entered: 09/30/20 19:17:36EMPLOYMENT
                                                                               Page 16APPLICATION
                                                                                        of
                                             16
